Nott, J.,
delivered the opinion of the court:
The facts in this case are: First, the capture of the claimants’ cotton at Eome; second, a shipment of all cotton captured *426at the time and place upon a railway in the possession of and operated by the military authorities; third, the arrival of cotton from that vicinity in Nashville, and its transfer from the Quartermaster Department to the agents of the Treasury; fourth, a sale of cotton thus transferred and an unclaimed fund in the Treasury. We think these facts entitle the claimant to the benefit of the legal presumption established by the Supreme Court in Grussell’s Case, (7 0. Cls. R., 276.)
The cotton thus shipped to Nashville might have gone into any of three of the funds designated in Price’s Case, (7 0. Cls. R., 567,) viz, into the second, the third,' or the sixth. But against the second and sixth, judgments have already been recovered, (Hunt’s Case, 4 C. Cls. R., 438; Henry’s Case, 6 0. Cls. R., 389,) and against the third there is no claim known to the court. The precise amount of this fund has been differently stated by the Treasury at $20,806.09 and at $29,806.09, as shown in Price’s Case. We are inclined to think the latter a clerical error, from the excessive amount per bale which it would give to the 42 bales which it represents, and in the absence of explanation must restrict the recovery to the lesser amount.
The judgment of the court is that the claimant recover the proceeds in the Treasury of 31 bales of cotton, being $495.38 per bale, amounting in the aggregate to $15,356.78.
The Chief-Justice did not sit in this case, and took no part in the decision.